On September 20, 1978, Arno Windscheffel, Disciplinary Administrator, requested this Court to take action on the incompetency of MICHAEL L. GRIFFITH under Rule 221 (a) (223 Kan. lxxxvii).
Thereupon, the Court directed that a hearing be held on said request at 1:30 p.m. on October 3, 1978, at the Kansas Judicial Center, and that an order to show cause why MICHAEL L. GRIFFITH should not be transferred to disability inactive status be served on MICHAEL L. GRIFFITH; Charles E. Andrews, Jr., his attorney of record; and Henry D. Griffith, his guardian and conservator.
On the 3rd day of October, 1978, at 1:30 p.m., a hearing was had on said request and Arno Windscheffel appeared on behalf of the State. Charles E. Andrews, Jr., and Henry D. Griffith appeared on behalf of MICHAEL L. GRIFFITH.
Charles E. Andrews, Jr., presented a motion for a ten-day continuance on behalf and at the request of MICHAEL L. GRIFFITH. The motion was considered and denied.
Evidence was presented and after being fully advised in the premises the court finds that MICHAEL L. GRIFFITH has been *163found to be an incompetent person by the probate division of the district court of Shawnee County, Kansas, and that he should be transferred to disability inactive status.
Dated this 3rd day of October, 1978.
Now, Therefore, It Is Ordered That MICHAEL L. GRIFFITH be and he is hereby transferred to disability inactive status effective immediately and for an indefinite period until the further order of the Court. The Clerk of the Appellate Courts is directed to mail a certified copy of this order to MICHAEL L. GRIFFITH; to Charles E. Andrews, Jr., his attorney of record; to Henry D. Griffith, his guardian and conservator; and to the Director of the Topeka State Hospital.
BY ORDER OF THE COURT.